Blackburn, Judge,
concurring specially.
I reluctantly concur with the majority opinion. Current law offers no remedy for the problem encountered by the defendant in this case, with regard to the surprise disclosure of a medical report in the possession of the DFCS caseworker who testified on behalf of the state.
Prior to the trial, the defendant’s attorney filed no Brady motion, because the district attorney had a policy of always providing criminal defendants with the entire police file without such a request. On appeal, the defendant’s attorney emphasizes that he makes no accusation that the district attorney or the police withheld the medical report in question. Indeed, the district attorney was just as surprised by the revelation during the trial as was the defendant’s attorney. However, there is only one state, and the fact remains that a branch of the state had in its possession information which could have been favorable to the defense and which undoubtedly would have been discovered if it had been in the district attorney’s possession, or if the defendant had any meaningful discovery rights from government entities other than the prosecuting official.
*425Where a Brady motion is filed by a criminal defendant, the state is obligated to provide the defendant with all information in its possession that is favorable to the defense. Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215) (1963). That obligation imposed upon the state should be no less in this case despite the defendant’s not having filed a Brady motion, because the district attorney maintained a policy that obviated the need for making such a request. Indeed, why should the state not automatically be required to provide such information and evidence without the necessity of any request of an antiquated process requiring for such information by the defendant to the prosecutor?
In rejecting the defendant’s contention that the state failed to supply exculpatory material in violation of its obligation to do so, the majority opinion relies upon Frazier v. State, 195 Ga. App. 109, 112 (6) (393 SE2d 262) (1990), in which this court found that the appellant “made no showing that the information was in the State’s file rather than in the possession of [DFCS], If the material was not in the State’s own file, it was not required to investigate the defendant’s case for him. [Cit.]” I would suggest, however, that there is only one state and it should be expected to investigate its own agencies, reasonably involved in the particular case and not deny a defendant access to material in the state’s possession which might exculpate the defendant, and rely on a compartmentalized concept of the state in doing so. In lieu of this burden, reasonable pre-trial discovery should be made available to the defendant to facilitate a fair trial, and not one by ambush. Notice is the cornerstone of due process, and mid-trial discovery of the existence of exculpatory material is inadequate. The best way to instill confidence in the judicial system, and to minimize appeals, is to ensure that a defendant receives a fair trial to begin with. It is sad indeed that a defendant would be entitled to pretrial discovery of the subject material if he were being sued for money damages, but has no such right where only his life or liberty may be at stake.
The unsuccessful attempt by the defendant’s attorney to have the surprise medical report admitted into evidence demonstrates the Catch-22 presented by this case. On the one hand, the defendant could not adduce the testimony of the nurse who examined the child and concluded that “questionable” digital penetration had occurred, because he was unaware of the nurse’s existence due to the DFCS caseworker’s possession of that evidence, rather than the district attorney’s possession of same. On the other hand, the medical report could not be admitted into evidence, because the nurse was not before the court, thus rendering the pertinent portions of the report inadmissible hearsay. Dept. of Human Resources v. Corbin, 202 Ga. App. 10 (413 SE2d 484) (1991). In Frazier, after the disclosure of the infor*426mation in the DFCS file, the defendant’s attorney was allowed to review the file and interview the DFCS witnesses. Under those circumstances, this court observed that the earlier failure to disclose the information had not hampered the defense. The same certainly cannot be said in the instant case.
The current law dismembers the state, and obligates only the district attorney to provide a criminal defendant with any exculpatory evidence, while denying the defendant any meaningful pre-trial discovery from other state agencies. The defendant is not entitled to discover documents from DFCS while the district attorney is not required to inquire of DFCS concerning documents in their hands which justice requires be given to defendant. I am constrained to concur with the majority opinion that the defendant is not entitled to a new trial because of DFCS’s possession of the information and that the trial court did not err in excluding the medical report in question, under the current state of the law.